 



Exhibit 10.1
Execution Version
CLASS C UNIT
PURCHASE AGREEMENT
BY AND AMONG
REGENCY ENERGY PARTNERS LP
AND
KAYNE ANDERSON MLP INVESTMENT COMPANY
LEHMAN BROTHERS MLP PARTNERS, L.P.
GPS INCOME FUND LP
GPS HIGH YIELD EQUITIES FUND LP
GPS INCOME FUND (CAYMAN) LTD
AND
RCH ENERGY MLP FUND, LP

 



--------------------------------------------------------------------------------



 



CLASS C UNIT PURCHASE AGREEMENT
     CLASS C UNIT PURCHASE AGREEMENT, dated as of September 21, 2006 (this
“Agreement”), by and among REGENCY ENERGY PARTNERS LP, a Delaware limited
partnership (“Regency”), and each of the entities listed on Exhibit A
(individually, a “Purchaser” and collectively, the “Purchasers”).
RECITALS:
     On August 15, 2006, Regency acquired, indirectly through a wholly-owned
subsidiary, 100% of the outstanding limited partner interests in TexStar Field
Services, L.P., a Delaware limited partnership, and all of the outstanding
member interests of its general partner, TexStar GP, LLC, a Delaware limited
liability company (“TexStar”), from HMTF Gas Partners II, L.P., a Delaware
limited partnership (the “TexStar Acquisition”).
     Regency desires to repay a portion of the debt incurred to finance the
TexStar Acquisition out of the proceeds of the sale of an aggregate of 2,857,143
of Class C Units and Purchasers desire to purchase an aggregate of 2,857,143 of
Class C Units from Regency in accordance with the provisions of this Agreement.
     Regency has agreed to provide Purchasers with certain registration rights
with respect to the Purchased Class C Units acquired pursuant to this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Regency and each of the Purchasers,
severally and not jointly, hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Definitions. As used in this Agreement, unless the context
requires a different meaning, the following terms have the meanings indicated:
     “Action” against a Person means any lawsuit, action, proceeding,
investigation or complaint by or before any Governmental Authority, mediator or
arbitrator.
     “Affiliate” means, with respect to a specified Person, any other Person,
whether now in existence or hereafter created, directly or indirectly
controlling, controlled by or under direct or indirect common control with such
specified Person. For purposes of this definition, “control” (including, with
correlative meanings, “controlling,” “controlled by,” and “under common control
with”) means the power to direct or cause the direction of the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise.
     “Basic Documents” means, collectively, this Agreement, the Registration
Rights Agreement, the Class C Amendment, and any and all other agreements or
instruments executed

 



--------------------------------------------------------------------------------



 



and delivered by the Parties to evidence the execution, delivery and performance
of this Agreement, and any amendments, supplements, continuations or
modifications thereto.
     “Business Day” means any day other than a Saturday, Sunday, or a legal
holiday for commercial banks in Dallas, Texas.
     “Class C Amendment” shall have the meaning specified in Section 2.01(a).
     “Class C Unit Price” means $21.00 per Purchased Class C Unit.
     “Class C Units” means the Class C Common Units of Regency, as established
by the Class C Amendment.
     “Closing Date” shall have the meaning specified in Section 2.02.
     “Closing” shall have the meaning specified in Section 2.02.
     “Commission” means the United States Securities and Exchange Commission.
     “Commitment Amount” means the number of Purchased Class C Units set forth
opposite each Purchaser’s name on Exhibit A to this Agreement.
     “Commitment Date” means the date of this Agreement.
     “Common Units” means the Common Units of Regency representing limited
partnership interests.
     “DRULPA” shall have the meaning specified in Section 3.02(a).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations of the Commission promulgated
thereunder.
     “GAAP” means generally accepted accounting principles in the United States
of America in effect from time to time.
     “Governmental Authority” shall include the country, state, county, city and
political subdivisions in which any Person or such Person’s Property is located
or which exercises valid jurisdiction over any such Person or such Person’s
Property, and any court, agency, department, commission, board, bureau or
instrumentality of any of them and any monetary authorities that exercise valid
jurisdiction over any such Person or such Person’s Property. Unless otherwise
specified, all references to Governmental Authority herein shall mean a
Governmental Authority having jurisdiction over, where applicable, Regency, its
Subsidiaries or any of their Property or any of the Purchasers.
     “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.
     “Indemnified Party” shall have the meaning specified in Section 7.03.

2



--------------------------------------------------------------------------------



 



     “Indemnifying Party” shall have the meaning specified in Section 7.03.
     “Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.
     “Lien” means any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes.
     “Lock-Up Date” means 90 days from the Closing Date.
     “Order” means any order, writ, judgment, injunction, decree, permit,
determination or award of any Governmental Authority having applicability to a
Party, any Subsidiary or Affiliate of a Party or any of its properties or
assets.
     “Parties” means Regency and the Purchasers.
     “Partnership Agreement” shall have the meaning specified in
Section 2.01(a).
     “Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
     “Purchased Class C Units” means the Class C Units to be issued and sold to
the Purchasers pursuant to this Agreement.
     “Purchaser Material Adverse Effect” means any material and adverse effect
on (i) the ability of a Purchaser to meet its obligations under the Basic
Documents on a timely basis or (ii) the ability of a Purchaser to consummate the
transactions under any Basic Document.
     “Purchase Price” shall mean, with respect to each Purchaser, the Commitment
Amount multiplied by the Class C Unit Price.
     “Purchaser Related Party” shall have the meaning specified in Section 7.01.
     “Purchasers” has the meaning set forth in the introductory paragraph.
     “Regency Financial Statements” means the financial statement or statements
described or referred to in Section 3.03.
     “Regency Material Adverse Effect” means any material and adverse effect on
(i) the assets, liabilities, financial condition, business, operations,
prospects or affairs of Regency and

3



--------------------------------------------------------------------------------



 



its Subsidiaries, taken as a whole, measured against those assets, liabilities,
financial condition, business, operations, prospects or affairs reflected in the
Regency SEC Documents, including specifically, without limitation, those assets
and liabilities acquired in connection with the TexStar Acquisition (ii) the
ability of Regency and its Subsidiaries, taken as a whole, to carry out their
business as of the date of this Agreement or to meet its obligations under the
Basic Documents on a timely basis, or (iii) the ability of Regency to consummate
the transactions under any Basic Document.
     “Regency Related Party” shall have the meaning specified in Section 7.02.
     “Regency SEC Documents” shall have the meaning specified in Section 3.03.
     “Regency” means Regency Energy Partners LP, a Delaware limited partnership.
     “Registration Rights Agreement” means the Registration Rights Agreement,
substantially in the form attached to this Agreement as Exhibit C, to be entered
into at the Closing, between Regency and the Purchasers.
     “Representatives” of any Person means the officers, directors, employees,
agents and other representatives of such Person.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, and the rules and regulations of the Commission promulgated thereunder.
     “Subsidiary” means, as to any Person, any corporation or other entity of
which at least a majority of the outstanding equity interest having by the terms
thereof ordinary voting power to elect a majority of the board of directors of
such corporation or other entity (irrespective of whether or not at the time any
equity interest of any other class or classes of such corporation or other
entity shall have or might have voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned or controlled by such
Person or one or more of its Subsidiaries.
     “TexStar” shall have the meaning specified in the recitals.
     “TexStar Acquisition” shall have the meaning specified in the recitals.
     “TexStar Contribution Agreement” means the Contribution Agreement among
TexStar Field Services, L.P., TexStar GP, LLC, HMTF Gas Partners II, L.P.,
Regency and its wholly-owned subsidiary, Regency Gas Services LP, dated July 12,
2006, pursuant to which the parties thereto consummated the TexStar Acquisition.
     Section 1.02 Accounting Procedures and Interpretation. Unless otherwise
specified in this Agreement, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters under this
Agreement shall be made, and all financial statements and certificates and
reports as to financial matters required to be furnished to the Purchasers under
this Agreement shall be prepared, in accordance with GAAP applied on a
consistent basis during the periods involved (except, in the case of unaudited
statements, as permitted by Form 10-Q promulgated by the Commission) and in
compliance as to form in all material

4



--------------------------------------------------------------------------------



 



respects with applicable accounting requirements and with the published rules
and regulations of the Commission with respect thereto provided that the Regency
Financial Statements will be restated prior to the filing of our quarterly
report on Form 10-Q for the three months ended September 30, 2006 to reflect the
TexStar Acquisition as required by GAAP.
ARTICLE II
SALE AND PURCHASE
     Section 2.01 Sale and Purchase. Subject to the terms and conditions of this
Agreement, at the Closing (as defined in Section 2.02 below) Regency hereby
agrees to sell to each Purchaser, and each Purchaser hereby agrees, severally
and not jointly, to purchase from Regency, the number of Purchased Class C
Units, respectively, set forth opposite its name on Exhibit A hereto at the
Class C Unit Price per Class C Unit. The obligation of each Purchaser under this
Agreement is independent of the obligation of each other Purchaser, and the
failure or waiver of performance by any Purchaser does not excuse performance by
any other Purchaser.
          (a) Purchased Class C Units. The Purchased Class C Units shall have
those rights, preferences, privileges and restrictions governing the Class C
Units that are reflected in the Amended and Restated Agreement of Limited
Partnership of Regency, dated as of February 3, 2006, as amended by Amendment
No. 1 to the Partnership Agreement, dated August 15, 2006, and Amendment No. 2
to the Partnership Agreement (the “Class C Amendment”), dated September 21, 2006
(as so amended, the “Partnership Agreement”).
          (b) Consideration. The amount per Class C Unit each Purchaser will pay
to Regency to purchase the Purchased Class C Units shall be the Class C Unit
Price.
     Section 2.02 Closing. The execution and delivery of the Basic Documents,
delivery of certificates representing the Purchased Class C Units, payment by
each Purchaser of the Purchase Price and execution and delivery of all other
instruments, agreements, and other documents required by this Agreement (the
“Closing”) shall take place on September 21, 2006 (the “Closing Date”).
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF REGENCY
     Regency represents and warrants to the Purchasers, on and as of the date of
this Agreement and on and as of the Closing Date, as follows:
     Section 3.01 Existence. Regency: (i) is a limited partnership duly
organized, legally existing and in good standing under the laws of the State of
Delaware; (ii) has all requisite limited partnership power, and has all material
governmental licenses, authorizations, consents and approvals, necessary to own
its assets and carry on its business as its business is now being conducted,
including its business pursuant to the TexStar Acquisition, except where the
failure to obtain such licenses, authorizations, consents and approvals would
not reasonably be expected to have a Regency Material Adverse Effect; and
(iii) is qualified to do business in all jurisdictions in which the nature of
the business conducted by it makes such qualifications necessary, except where
failure so to qualify would not reasonably be expected to have a Regency
Material Adverse Effect. Each Subsidiary of Regency has been duly formed, is
validly existing and in

5



--------------------------------------------------------------------------------



 



good standing under the laws of the State or other jurisdiction of its formation
and has all requisite power and authority, and has all governmental licenses,
authorizations, consents and approvals necessary to own, lease, use or operate
its respective Properties and carry on its business as now being conducted and,
if applicable, including its business pursuant to the TexStar Acquisition,
except where the failure to obtain such licenses, authorizations, consents and
approvals would not be reasonably likely to have a Regency Material Adverse
Effect. None of Regency or any of its Subsidiaries are in default in the
performance, observance or fulfillment of any provision of, in the case of
Regency, the Partnership Agreement or its Certificate of Limited Partnership or,
in the case of any Subsidiary of Regency, its respective certificate of
incorporation, bylaws or other similar organizational documents. Each of Regency
and its Subsidiaries is duly qualified or licensed and in good standing as a
foreign corporation, and is authorized to do business, in each jurisdiction in
which the ownership or leasing of its respective Properties or the character of
its respective operations makes such qualification necessary, except where the
failure to obtain such qualification, license, authorization or good standing
would not be reasonably likely to have a Regency Material Adverse Effect.
     Section 3.02 Capitalization and Valid Issuance of Purchased Class C Units
          (a) As of the date of this Agreement, and prior to the sale and
issuance of the Purchased Class C Units as contemplated by this Agreement, the
issued and outstanding partnership interests of Regency consist of 19,610,396
Common Units, 19,103,896 Subordinated Units, and 5,173,189 Class B Units. All of
the outstanding Common Units, Subordinated Units and Class B Units have been
duly authorized and validly issued in accordance with applicable Law and the
Partnership Agreement and are fully paid (to the extent required under the
Partnership Agreement) and nonassessable (except as such nonassessability may be
affected by Sections 17-303 and 17-607 of the Delaware Revised Uniform
Partnership Act (“DRULPA”)).
          (b) Other than Regency’s Long-Term Incentive Plan, Regency has no
equity compensation plans that contemplate the issuance of Common Units (or
securities convertible into or exchangeable for Common Units). Regency has no
outstanding indebtedness having the right to vote (or convertible into or
exchangeable for securities having the right to vote) on any matters on which
Regency’s unitholders may vote. Except as set forth in Section 3.02(a) and the
first sentence of this Section 3.02(b), as contemplated by this Agreement, or as
are provided in the Partnership Agreement, there are no authorized or
outstanding (i) options, warrants, preemptive rights, subscriptions, calls, or
other rights, convertible securities, agreements, claims or commitments of any
character obligating Regency or any of its Subsidiaries to issue, transfer or
sell any limited partner interests or other equity interest in Regency or any of
its Subsidiaries or securities convertible into or exchangeable for such limited
partner interests or equity interests, (ii) obligations of Regency or any of its
Subsidiaries to repurchase, redeem or otherwise acquire any limited partner
interests or equity interests of Regency or any of its Subsidiaries or any such
securities or agreements listed in clause (i) of this sentence or (iii) voting
trusts or similar agreements to which Regency or any of its Subsidiaries is a
party with respect to the voting of the equity interests of Regency or any of
its Subsidiaries.
          (c) (i) All of the issued and outstanding equity interests of each of
Regency’s Subsidiaries are owned, directly or indirectly, by Regency free and
clear of any Liens (except for such restrictions as may exist under applicable
Law and except for such Liens as may be

6



--------------------------------------------------------------------------------



 




imposed under Regency’s or Regency’s Subsidiaries’ credit facilities filed as
exhibits to Regency’s SEC Documents), and all such ownership interests have been
duly authorized, validly issued and are fully paid (to the extent required in
the organizational documents of Regency’s Subsidiaries, as applicable) and
non-assessable (except as nonassessability may be affected by Section 18-607 of
the Delaware Limited Liability Company Act, Sections 17-303 and 17-607 of the
DRULPA or the organizational documents of Regency’s Subsidiaries, as applicable)
and free of preemptive rights, with no personal liability attaching to the
ownership thereof, and (ii) except as disclosed in the Regency SEC Documents,
neither Regency nor any of its Subsidiaries own any shares of capital stock or
other securities of, or interest in, any other Person, or are obligated to make
any capital contribution to or other investment in any other Person.
          (d) The Purchased Class C Units and the limited partner interests
represented thereby, will be duly authorized by Regency pursuant to the
Partnership Agreement prior to the Closing and, when issued and delivered to the
Purchasers against payment therefor in accordance with the terms of this
Agreement, will be validly issued, fully paid (to the extent required by
applicable Law and the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 17-303 and 17-607 of the DRULPA)
and will be free of any and all Liens and restrictions on transfer, other than
(i) restrictions on transfer under the Partnership Agreement, the Registration
Rights Agreement and applicable state and federal securities laws and (ii) such
Liens as are created by the Purchasers.
          (e) The Common Units issuable upon conversion of the Purchased Class C
Units, and the limited partner interests represented thereby, upon issuance in
accordance with the terms of the Class C Units as reflected in the Class C
Amendment, will be duly authorized by Regency pursuant to the Partnership
Agreement and will be validly issued, fully paid (to the extent required by
applicable Law and the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 17-303 and 17-607 of the DRULPA)
and will be free of any and all Liens and restrictions on transfer, other than
(i) restrictions on transfer under the Partnership Agreement, the Registration
Rights Agreement and applicable state and federal securities laws and (ii) such
Liens as are created by the Purchasers.
          (f) Regency has submitted to The Nasdaq Global Market the
Partnership’s Notification Form: Listing of Additional Units with respect to the
Common Units underlying the Purchased Class C Units. Regency’s currently
outstanding Common Units are quoted on The Nasdaq Global Market.
     Section 3.03 Regency SEC Documents. Regency has timely filed with the
Commission all registration statements, reports, forms, schedules and statements
required to be filed by it under the Exchange Act or the Securities Act (all
such documents filed on or prior to the date of this Agreement, collectively,
the “Regency SEC Documents”). The Regency SEC Documents, including, without
limitation, any audited or unaudited financial statements and any notes thereto
or schedules included therein (the “Regency Financial Statements”), at the time
filed (in the case of registration statements, solely on the dates of
effectiveness), except to the extent corrected by a subsequently filed Regency
SEC Document filed prior to the date of this Agreement, (i) did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading, (ii) complied
in all material respects with the

7



--------------------------------------------------------------------------------



 



applicable requirements of the Exchange Act and the Securities Act, as the case
may be, (iii) complied as to form in all material respects with applicable
accounting requirements and with the published rules and regulations of the
Commission with respect thereto, (iv) in the case of the financial statements
and any notes thereto or schedules included therein, were prepared in accordance
with GAAP applied on a consistent basis during the periods involved (except as
may be indicated in the notes thereto or, in the case of unaudited statements,
as permitted by Form 10-Q of the Commission), and (v) fairly present (subject in
the case of unaudited statements to normal, recurring and year-end audit
adjustments) in all material respects the consolidated financial position of
Regency and its Subsidiaries as of the dates thereof and the consolidated
results of their operations and cash flows for the periods then ended. Deloitte
& Touche LLP is an independent registered public accounting firm with respect to
Regency and has not resigned or been dismissed as independent registered public
accountants of Regency.
     Section 3.04 No Material Adverse Change. Except as set forth in or
contemplated by the Regency SEC Documents, and except for the TexStar
Acquisition, which has been disclosed to, and discussed with, each of the
Purchasers, since June 30, 2006, Regency and its Subsidiaries have conducted
their business in the ordinary course, consistent with past practice, and there
has been no (i) change that has had or would reasonably be expected to have a
Regency Material Adverse Effect, other than those occurring as a result of
general economic or financial conditions or other developments that are not
unique to Regency and its Subsidiaries but also affect other Persons who
participate or are engaged in the lines of business of which Regency and its
Subsidiaries participate or are engaged, (ii) acquisition or disposition of any
material asset by Regency or any of its Subsidiaries or any contract or
arrangement therefor, otherwise than for fair value in the ordinary course of
business or as disclosed in the Regency SEC Documents, (iii) material change in
Regency’s accounting principles, practices or methods, or (iv) incurrence of
material indebtedness (other than the incurrence of indebtedness in connection
with the TexStar Acquisition).
     Section 3.05 Litigation. Except as set forth in the Regency SEC Documents,
there is no Action pending or, to the knowledge of Regency, contemplated or
threatened against Regency or any of its Subsidiaries or any of their respective
officers, directors, properties or assets, which (individually or in the
aggregate) reasonably would be expected to have a Regency Material Adverse
Effect or which challenges the validity of this Agreement.
     Section 3.06 No Breach. The execution, delivery and performance by Regency
of each of the Basic Documents to which it is a party or in connection with the
transactions contemplated by the Basic Documents, and compliance by Regency with
the terms and provisions of such agreements, do not and will not (a) violate any
provision of any Law or Order, (b) conflict with or result in a violation of any
provision of the Certificate of Limited Partnership or the Partnership
Agreement, or any organizational documents of any of Regency’s Subsidiaries,
(c) require any consent, approval or notice under or result in a violation or
breach of or constitute (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, cancellation or acceleration)
under (i) any note, bond, mortgage, license, or loan or credit agreement to
which Regency or any of its Subsidiaries is a party or by which Regency or any
of its Subsidiaries or any of their respective properties may be bound or
(ii) any other agreement, instrument or obligation, or (d) result in or require
the creation or imposition of any Lien upon or with respect to any of the
properties now owned or hereafter acquired by Regency

8



--------------------------------------------------------------------------------



 



or any of its Subsidiaries; other than, with the exception of the conflicts
stated in clause (b) of this Section 3.06, any such conflict, violation,
default, breach, termination, cancellation, failure to receive consent or
approval, or acceleration with respect to the foregoing provisions of this
Section 3.06 that would not, individually or in the aggregate, reasonably be
expected to have a Regency Material Adverse Effect.
     Section 3.07 Authority. Regency has all necessary limited partnership power
and authority to execute, deliver and perform its obligations under each of the
Basic Documents to which it is a party, and to consummate the transactions
contemplated thereby; and the execution, delivery and performance by Regency of
each of the Basic Documents to which it is a party, and the consummation of the
transactions contemplated thereby, have been duly authorized by all necessary
action on its part; and the Basic Documents constitute the legal, valid and
binding obligations of Regency, enforceable in accordance with their terms,
except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer and similar laws affecting creditors’ rights generally or by
general principles of equity. No approval from the holders of the Common Units,
Subordinated Units or Class B Units is required as a result of Regency’s
issuance and sale of the Purchased Class C Units.
     Section 3.08 Approvals. Except for the approvals required by the Commission
in connection with Regency’s obligations under the Registration Rights
Agreement, no authorization, consent, approval, waiver, license, qualification
or written exemption from, nor any filing, declaration, qualification or
registration with, any Governmental Authority or any other Person is required in
connection with the execution, delivery or performance by Regency of any of the
Basic Documents to which it is a party, except where the failure to receive such
authorization, consent, approval, waiver, license, qualification or written
exemption, or to make such filing, declaration, qualification or registration,
would not, individually or in the aggregate, reasonably be expected to have a
Regency Material Adverse Effect.
     Section 3.09 MLP Status. Regency met, for the taxable year ended
December 31, 2005, and the General Partner and Regency reasonably expect Regency
to meet, for the taxable year ending December 31, 2006, the gross income
requirements of Section 7704(c)(2) of the Internal Revenue Code of 1986, as
amended.
     Section 3.10 Investment Company Status. Regency is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
     Section 3.11 Offering. Assuming the accuracy of the representations and
warranties of the Purchasers contained in this Agreement, the sale and issuance
of the Purchased Class C Units pursuant to this Agreement are exempt from the
registration requirements of the Securities Act, and neither Regency nor any
authorized agent acting on its behalf has taken or will take any action
hereafter that would cause the loss of such exemptions.
     Section 3.12 Certain Fees. No fees or commissions will be payable by
Regency to brokers, finders, or investment bankers with respect to the sale of
any of the Purchased Class C Units or the consummation of the transaction
contemplated by this Agreement. Regency agrees that it will indemnify and hold
harmless each of the Purchasers from and against any and all claims, demands, or
liabilities for broker’s, finder’s, placement, or other similar fees or

9



--------------------------------------------------------------------------------



 



commissions incurred by Regency or alleged to have been incurred by Regency in
connection with the sale of Purchased Class C Units or the consummation of the
transactions contemplated by this Agreement.
     Section 3.13 No Side Agreements. Except for the Confidentiality Agreement
entered into by and between each of the Purchasers and Regency relating to
specific disclosures by Regency, there are no other agreements by, among or
between Regency or its Affiliates, on the one hand, and any of the Purchasers or
their Affiliates, on the other hand, with respect to the transactions
contemplated hereby nor promises or inducements for future transactions between
or among any of such parties.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER
     Each Purchaser, severally and not jointly, represents and warrants to
Regency with respect to itself, on and as of the date of this Agreement and on
and as of the Closing Date, as follows:
     Section 4.01 Corporate Existence. Each Purchaser (i) is duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of organization and (ii) has all requisite power, and has all
material governmental licenses, authorizations, consents and approvals necessary
to own its assets and carry on its business as its business is now being
conducted, except where the failure to obtain such licenses, authorizations,
consents and approvals would not have and would not reasonably be expected to
have a Purchaser Material Adverse Effect.
     Section 4.02 No Conflicts. The execution, delivery and performance by such
Purchaser of this Agreement and the Basic Documents, compliance by such
Purchaser with the terms and provisions hereof and thereof, and the purchase of
the Purchased Class C Units by such Purchaser do not and will not (a) violate
any provision of any Law or Order, (b) conflict with or result in a violation of
any provision of the organizational documents of such Purchaser, or (c) require
any consent (other than standard internal consents), approval or notice under or
result in a violation or breach of or constitute (with or without due notice or
lapse of time or both) a default (or give rise to any right of termination,
cancellation or acceleration) under (i) any note, bond, mortgage, license, or
loan or credit agreement to which such Purchaser is a party or by which such
Purchaser or any of its properties may be bound or (ii) any other such
agreement, instrument or obligation; other than, with the exception of the
conflicts stated in clause (b) of this Section 4.02, any such conflict,
violation, default, breach, termination, cancellation, failure to receive
consent or approval, or acceleration with respect to the foregoing provisions of
this Section 4.02 that would not, individually or in the aggregate, reasonably
be likely to have a Purchaser Material Adverse Effect.
     Section 4.03 Investment. Each Purchaser represents and warrants to, and
covenants and agrees with, Regency that the Purchased Class C Units are being
acquired for its own account, not as a nominee or agent, and with no present
intention of distributing the Purchased Class C Units or any part thereof, and
that such Purchaser has no present intention of selling or granting any
participation in or otherwise distributing the same in any transaction in
violation of the securities laws of the United States of America or any State,
without prejudice, however, to such

10



--------------------------------------------------------------------------------



 



Purchaser’s right at all times to sell or otherwise dispose of all or any part
of the Purchased Class C Units under a registration statement under the
Securities Act and applicable state securities laws or under an exemption from
such registration available thereunder (including, without limitation, if
available, Rule 144 promulgated thereunder). If such Purchaser should in the
future decide to dispose of any of the Purchased Class C Units, such Purchaser
understands and agrees (a) that it may do so only (i) in compliance with the
Securities Act and applicable state securities law, as then in effect, or
(ii) in the manner contemplated by any registration statement pursuant to which
such securities are being offered, and (b) that stop-transfer instructions to
that effect will be in effect with respect to such securities.
     Section 4.04 Nature of Purchaser. Each Purchaser represents and warrants
to, and covenants and agrees with, Regency that, (a) it is an “accredited
investor” within the meaning of Rule 501 of Regulation D promulgated by the
Securities and Exchange Commission pursuant to the Securities Act and (b) by
reason of its business and financial experience it has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Purchased Class C Units, is able to bear the economic risk of such investment
and, at present, would be able to afford a complete loss of such investment.
     Section 4.05 Receipt of Information; Authorization. Each Purchaser
acknowledges that it has (i) had access to Regency’s SEC Documents, (ii) had
access to information regarding the recent TexStar Acquisition and its potential
effect on Regency’s operations and financial results and (c) has been provided a
reasonable opportunity to ask questions of and receive answers from
Representatives of Regency regarding such matters.
     Section 4.06 Restricted Securities. Each Purchaser understands that the
Purchased Class C Units it is purchasing are characterized as “restricted
securities” under the federal securities laws inasmuch as they are being
acquired from Regency in a transaction not involving a public offering and that
under such laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances. In
this connection, Purchaser represents that it is knowledgeable with respect to
Rule 144 of the Commission promulgated under the Securities Act.
     Section 4.07 Certain Fees. No fees or commissions will be payable by such
Purchaser to brokers, finders, or investment bankers with respect to the sale of
any of the Purchased Class C Units or the consummation of the transaction
contemplated by this Agreement. Purchaser agrees that it will indemnify and hold
harmless Regency from and against any and all claims, demands, or liabilities
for broker’s, finder’s, placement, or other similar fees or commissions incurred
by such Purchaser or alleged to have been incurred by such Purchaser in
connection with the sale of Purchased Class C Units or the consummation of the
transactions contemplated by this Agreement.
     Section 4.08 Legend. It is understood that the certificates evidencing the
Purchased Class C Units and the certificates evidencing the Common Units issued
upon the conversion of the Purchased Class C Units may bear the following
legend: “These securities have not been registered under the Securities Act of
1933, as amended. They may not be sold, offered for sale, pledged or
hypothecated in the absence of a registration statement in effect with respect
to the

11



--------------------------------------------------------------------------------



 



securities under such Act or an opinion of counsel satisfactory to the
Partnership that such registration is not required or unless sold pursuant to
Rule 144 of such Act.”
     Section 4.09 No Side Agreements. Except for the Confidentiality Agreement
entered into by and between each of the Purchasers and Regency relating to
specific disclosures by Regency, there are no other agreements by, among or
between Regency or its Affiliates, on the one hand, and any of the Purchasers or
their Affiliates, on the other hand, with respect to the transactions
contemplated hereby nor promises or inducements for future transactions between
or among any of such parties.
ARTICLE V
COVENANTS
     Section 5.01 Subsequent Public Offerings. Without the written consent of
the holders of a majority of the Purchased Class C Units, from the date of this
Agreement until the Lock-Up Date, Regency shall not, and shall cause its
Subsidiaries not to, grant, issue or sell any limited partner interests or other
equity securities, any securities convertible into or exchangeable for any
limited partner interests or other equity securities, or take any other action
that may result in the issuance of any of the foregoing, other than (i) the
Purchased Class C Units, (ii) options to purchase Common Units and restricted
Common Units granted pursuant to compensation, benefit, severance or similar
plans or employment agreements of Regency as in effect on the date of this
Agreement, and (iii) the issuance of Common Units to finance an accretive
acquisition by Regency or one of its Subsidiaries. Notwithstanding the
foregoing, Regency shall not, and shall cause its Subsidiaries not to, sell,
offer for sale or solicit offers to buy any security (as defined in the
Securities Act) that would be integrated with the sale of the Purchased Class C
Units in a manner that would require the registration under the Securities Act
of the sale of the Purchased Class C Units to the Purchasers.
     Section 5.02 Purchaser Lock-Up. Each Purchaser agrees that from and after
the Closing it will not sell any of the Purchased Class C Units prior to the
Lock-Up Date.
     Section 5.03 Taking of Necessary Action. Each of the parties hereto shall
use its commercially reasonable efforts promptly to take or cause to be taken
all action and promptly to do or cause to be done all things necessary, proper
or advisable under applicable Law and regulations to consummate and make
effective the transactions contemplated by this Agreement.
     Section 5.04 Non-Disclosure; Interim Public Filings. Regency shall not
disclose the name or identity of any of the Purchasers as a Purchaser without
the prior written consent of such Purchaser, except in connection with Regency’s
filing of a Form 8-K under the Exchange Act, as a result of this Agreement, the
other Basic Documents or the transactions contemplated hereby and thereby, or
other similarly required Exchange Act reports, or as required by applicable Law
or the rules or regulations of The Nasdaq Global Market or other exchange on
which securities of Regency are listed or traded; provided, however, that, in
the event that any such required disclosure contains specific information about
a Purchaser other than its identity and ownership interest and the type of
Regency’s securities owned by it, Regency shall, prior to making such
disclosure, provide such Purchaser with a draft of such disclosure and permit
such Purchaser

12



--------------------------------------------------------------------------------



 



reasonable opportunity (in light of the circumstances) to review and comment on
such disclosure and consider in good faith (but not be required to accept) any
comments proposed by such Purchaser.
     Section 5.05 Use of Proceeds . Regency will use the collective proceeds
from the sale of the Purchased Class B Units to repay a portion of the debt
incurred to finance the TexStar Acquisition and to pay fees associated with such
transaction.
ARTICLE VI
CLOSING DELIVERIES
     Section 6.01 Regency Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, Regency shall have delivered, or caused to be
delivered, to each Purchaser:
          (a) The Purchased Class C Units by delivering certificates (bearing
the legend set forth in Section 4.08) evidencing such Purchased Class C Units at
the Closing, all free and clear of any Liens, encumbrances or interests of any
other party;
          (b) Opinions addressed to the Purchasers from legal counsel to
Regency, dated the Closing Date, in the form substantially similar in substance
to the forms of such opinions attached to this Agreement as Exhibits B-1 and
B-2; and
          (c) The Registration Rights Agreement in substantially the form
attached to this Agreement as Exhibit C, which shall have been executed by
Regency.
     Section 6.02 Purchaser Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, each of the Purchasers shall have delivered, or
caused to be delivered, to Regency:
          (a) Payment to Regency of the Purchase Price by wire transfer(s) of
immediately available funds to an account designated by Regency prior to the
Closing;
          (b) The Registration Rights Agreement in substantially the form
attached to this Agreement as Exhibit C, which shall have been duly executed by
each Purchaser.
ARTICLE VII
INDEMNIFICATION, COSTS AND EXPENSES
     Section 7.01 Indemnification by Regency. Regency agrees to indemnify each
Purchaser and its Representatives (collectively, “Purchaser Related Parties”)
from, and hold each of them harmless against any and all actions, suits,
proceedings (including any investigations, litigation or inquiries), demands,
causes of action, costs, losses, liabilities, damages, or expenses of any kind
or nature whatsoever, including, without limitation, the reasonable fees and
disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of, or in any way related to (i) any actual or proposed
use by Regency of the proceeds of any sale of the Purchased Class C

13



--------------------------------------------------------------------------------



 



Units or (ii) the breach of any of the representations, warranties or covenants
of Regency contained herein, provided such claim for indemnification relating to
a breach of a representation or warranty is made prior to the expiration of such
representation or warranty.
     Section 7.02 Indemnification by Purchasers. Each Purchaser agrees,
severally and not jointly, to indemnify Regency and its Representatives
(collectively, “Regency Related Parties”) from, and hold each of them harmless
against, any and all actions, suits, proceedings (including any investigations,
litigation, or inquiries), demands, causes of action, costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever, including,
without limitation, the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the breach of any of the representations, warranties or covenants of
such Purchaser contained herein, provided such claim for indemnification
relating to a breach of the representations and warranties is made prior to the
expiration of such representations and warranties.
     Section 7.03 Indemnification Procedure. Promptly after any Regency Related
Party or Purchaser Related Party (hereinafter, the “Indemnified Party”) has
received notice of any indemnifiable claim hereunder, or the commencement of any
action or proceeding by a third person, which the Indemnified Party believes in
good faith is an indemnifiable claim under this Agreement, the Indemnified Party
shall give the indemnitor hereunder (the “Indemnifying Party”) written notice of
such claim or the commencement of such action or proceeding, but failure to so
notify the Indemnifying Party will not relieve the Indemnifying Party from any
liability it may have to such Indemnified Party hereunder except to the extent
that the Indemnifying Party is materially prejudiced by such failure. Such
notice shall state the nature and the basis of such claim to the extent then
known. The Indemnifying Party shall have the right to defend and settle, at its
own expense and by its own counsel, any such matter as long as the Indemnifying
Party pursues the same diligently and in good faith. If the Indemnifying Party
undertakes to defend or settle, it shall promptly notify the Indemnified Party
of its intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include,
but shall not be limited to, furnishing the Indemnifying Party with any books,
records and other information reasonably requested by the Indemnifying Party and
in the Indemnified Party’s possession or control. Such cooperation of the
Indemnified Party shall be at the cost of the Indemnifying Party. After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled
(i) at its expense, to participate in the defense of such asserted liability and
the negotiations of the settlement thereof and (ii) if (A) the Indemnifying
Party has failed to assume the defense and employ counsel or (B) if the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from or in addition to those available to the Indemnifying Party
or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying

14



--------------------------------------------------------------------------------



 



Party, then the Indemnified Party shall have the right to select a separate
counsel and to assume such legal defense and otherwise to participate in the
defense of such action, with the expenses and fees of such separate counsel and
other expenses related to such participation to be reimbursed by the
Indemnifying Party as incurred. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, involves no admission of wrongdoing or malfeasance
by, and includes a complete release from liability of, the Indemnified Party.
ARTICLE VIII
MISCELLANEOUS
     Section 8.01 Interpretation. Article, Section, Schedule, and Exhibit
references are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to.”
Whenever Regency has an obligation under the Basic Documents, the expense of
complying with that obligation shall be an expense of Regency unless otherwise
specified. Whenever any determination, consent, or approval is to be made or
given by a Purchaser, such action shall be in such Purchaser’s sole discretion
unless otherwise specified in this Agreement. If any provision in the Basic
Documents is held to be illegal, invalid, not binding, or unenforceable, such
provision shall be fully severable and the Basic Documents shall be construed
and enforced as if such illegal, invalid, not binding, or unenforceable
provision had never comprised a part of the Basic Documents, and the remaining
provisions shall remain in full force and effect. The Basic Documents have been
reviewed and negotiated by sophisticated parties with access to legal counsel
and shall not be construed against the drafter.
     Section 8.02 Survival of Provisions. The representations and warranties set
forth in Sections 3.01, 3.02, 3.04, 3.12, 3.13, 4.03, 4.04, 4.05, 4.06, and 4.07
of this Agreement shall survive the execution and delivery of this Agreement
indefinitely, and the other representations and warranties set forth in this
Agreement shall survive for a period of 12 months following the Closing Date
regardless of any investigation made by or on behalf of Regency or any
Purchaser. The covenants made in this Agreement or any other Basic Document
shall survive the closing of the transactions described herein and remain
operative and in full force and effect regardless of acceptance of any of the
Purchased Class C Units and payment therefor and conversion or repurchase
thereof. All indemnification obligations of Regency and the Purchasers the
provisions of Article VII shall remain operative and in full force and effect
unless such obligations are expressly terminated in a writing by the Parties
referencing that individual Section, regardless of any purported general
termination of this Agreement.
     Section 8.03 No Waiver; Modifications in Writing.
          (a) Delay. No failure or delay on the part of any party in exercising
any right, power, or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power, or remedy
preclude any other or further exercise thereof or the

15



--------------------------------------------------------------------------------



 



exercise of any other right, power, or remedy. The remedies provided for herein
are cumulative and are not exclusive of any remedies that may be available to a
party at law or in equity or otherwise.
          (b) Specific Waiver. Except as otherwise provided in this Agreement
and the Registration Rights Agreement, no amendment, waiver, consent,
modification, or termination of any provision of this Agreement or any other
Basic Document shall be effective unless signed by each of the original
signatories hereto or thereto affected by such amendment, waiver, consent,
modification, or termination. Any amendment, supplement or modification of or to
any provision of this Agreement or any other Basic Document, any waiver of any
provision of this Agreement or any other Basic Document, and any consent to any
departure by Regency from the terms of any provision of this Agreement or any
other Basic Document shall be effective only in the specific instance and for
the specific purpose for which made or given. Except where notice is
specifically required by this Agreement, no notice to or demand on any Party in
any case shall entitle such Party to any other or further notice or demand in
similar or other circumstances.
     Section 8.04 Binding Effect; Assignment.
          (a) Binding Effect. This Agreement shall be binding upon Regency, each
Purchaser, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and as provided in Article VII, and their respective successors and
permitted assigns.
          (b) Assignment of Rights. All or any portion of the rights and
obligations of each Purchaser under this Agreement may be transferred to any
Affiliate of such Purchaser but may not otherwise be transferred by such
Purchaser without the prior written consent of Regency.
     Section 8.05 Aggregation of Purchased Class C Units. All Purchased Class C
Units held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights under this Agreement.
     Section 8.06 Confidentiality and Non-Disclosure. Notwithstanding anything
herein to the contrary, each Purchaser that has executed a Confidentiality
Agreement in favor of Regency shall continue to be bound by such Confidentiality
Agreement.
     Section 8.07 Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery or
personal delivery to the following addresses:
          (a) If to Kayne Anderson MLP Investment Company:
Kayne Anderson MLP Investment Company
1100 Louisiana, Suite 4550
Houston, Texas 77002
Attention: Kevin McCarthy
Facsimile: (713) 655-7359

16



--------------------------------------------------------------------------------



 



with a copy to:
Baker Botts L.L.P.
98 San Jacinto Blvd.
1500 San Jacinto Center
Austin, Texas 78701
Attention: Laura L. Tyson, Esq.
Facsimile: (512) 322-8377
          (b) If to Lehman Brothers MLP Partners, L.P.:
Lehman Brothers MLP Partners, L.P.
399 Park Avenue, 9th Floor
New York, NY 10022
Attention: Michael J. Cannon
Facsimile No.: (646) 758-4208
Telephone No.: (212) 526-0029
with a copy to:
Baker Botts L.L.P.
98 San Jacinto Blvd.
1500 San Jacinto Center
Austin, Texas 78701
Attention: Laura L. Tyson, Esq.
Facsimile: (512) 322-8377
          (c) If to RCH Energy MLP Fund:
RCH Energy MLP Fund, LP
Attention: Robert J. Raymond
200 Crescent Court, Suite 1060
Dallas, Texas 75201
Telephone No.: (214) 871-8680
with a copy to:
Baker Botts L.L.P.
98 San Jacinto Blvd.
1500 San Jacinto Center
Austin, Texas 78701
Attention: Laura L. Tyson, Esq.
Facsimile: (512) 322-8377

17



--------------------------------------------------------------------------------



 



          (d) If to GPS Income Fund LP, GPS High Yield Equities Fund LP, or GPS
Income Fund (Cayman) Ltd:
GPS Partners LLC
100 Wilshire Blvd
Suite 900
Santa Monica, California 90401
Attention: Brett Messing
Phone: (310) 496-5360
Facsimile: (310) 496-5399
Investments@Gpsfund.Com
with a copy to:
Baker Botts L.L.P.
1500 San Jacinto Center
98 San Jacinto Boulevard
Austin, Texas 78701
Attention: Laura Tyson, Esq.
Facsimile: (512) 322-8377
          (e) If to Regency:
Regency Energy Partners LP
1700 Pacific, Suite 1900
Dallas, Texas 75201
Attention: William E. Joor III
Facsimile: (214) 750-1749
with a copy to:
Vinson & Elkins L.L.P.
2300 First City Tower
1001 Fannin Street
Houston, Texas 77002
Attention: Dan Fleckman
Facsimile: (713) 615-5859
or to such other address as Regency or such Purchaser may designate in writing.
All notices and communications shall be deemed to have been duly given: at the
time delivered by hand, if personally delivered; upon actual receipt if sent by
certified mail, return receipt requested, or regular mail, if mailed; when
receipt acknowledged, if sent via facsimile; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.
     Section 8.08 Removal of Legend. Regency shall remove the legend described
in Section 4.08 of this Agreement from the certificates evidencing the Purchased
Class C Units and the certificates evidencing the Common Units issued upon the
conversion of the Purchased Class

18



--------------------------------------------------------------------------------



 



C Units at the request of a Purchaser submitting to Regency such certificates,
together with an opinion of counsel to the effect that such legend is no longer
required under the Securities Act or applicable state securities laws, as the
case may be, unless Regency, with the advice of counsel, determines that such
removal is inappropriate.
     Section 8.09 Entire Agreement. This Agreement is intended by the parties as
a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the rights granted by Regency or a Purchaser set forth
herein. This Agreement supersedes all prior agreements and understandings
between the parties with respect to such subject matter.
     Section 8.10 Governing Law. This Agreement will be construed in accordance
with and governed by the laws of the State of Texas without regard to principles
of conflicts of laws.
     Section 8.11 Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement.
[The remainder of this page is intentionally left blank.]

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as
of the date first above written.

            REGENCY ENERGY PARTNERS LP
By: Regency GP LP, its general partner
By: Regency GP LLC, its general partner
      By:   /s/ Stephen L. Arata       Name:   Stephen L. Arata        Title:  
Executive Vice President and Chief Financial Officer     

Signature Page to Class C Unit
Purchase Agreement

 



--------------------------------------------------------------------------------



 



            LEHMAN BROTHERS MLP PARTNERS, L.P.
By: Lehman Brothers MLP Associates, L.P., its general partner
By: LB I Group Inc., its general partner
      By:   /s/ Michael J. Cannon       Name:   Michael J. Cannon       
Title:   Managing Director     

Signature Page to Class C Unit
Purchase Agreement

 



--------------------------------------------------------------------------------



 



            KAYNE ANDERSON MLP INVESTMENT COMPANY
      By:   /s/ James C. Baker       Name:   James C. Baker        Title:   Vice
President     

Signature Page to Class C Unit
Purchase Agreement

 



--------------------------------------------------------------------------------



 



            RCH ENERGY MLP FUND, LP
By: RCH Energy MLP Fund GP, LP, its general partner
By: RR Advisors, LLC, its general partner
      By:   /s/ Robert Raymond       Robert Raymond, its sole member           
 

Signature Page to Class C Unit
Purchase Agreement

 



--------------------------------------------------------------------------------



 



            GPS INCOME FUND LP
By: GPS Partners LLC, its general partner
      By:   /s/ Brett Messing       Name:   Brett Messing        Title:  
Managing Member        GPS HIGH YIELD EQUITIES FUND LP
By: GPS Partners LLC, its general partner
      By:   /s/ Brett Messing       Name:   Brett Messing        Title:  
Managing Member        GPS INCOME FUND (CAYMAN) LTD
      By:   /s/ Brett Messing       Name:   Brett Messing        Title:  
Director     

Signature Page to Class C Unit
Purchase Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A

                      Commitment Amount         Entity   Class C Units    
Purchase Price    
Kayne Anderson MLP Investment Company
    904,762     $ 19,000,002  
Lehman Brothers MLP Partners, L.P.
    904,762     $ 19,000,002  
GPS Income Fund LP
    409,524     $ 8,600,004  
GPS Income Fund (Cayman) Ltd
    314,286     $ 6,600,006  
GPS High Yield Equities Fund LP
    180,952     $ 3,799,992  
RCH Energy MLP Fund, LP
    142,857     $ 2,999,997  
Total
    2,857,143     $ 60,000,003  
 
           

Exhibit A

 



--------------------------------------------------------------------------------



 



Exhibit B-1
     Capitalized terms used but not defined herein have the meaning assigned to
such terms in the Class C Unit Purchase Agreement (the “Purchase Agreement”).
Regency shall furnish to the Purchasers at the Closing an opinion of Vinson &
Elkins L.L.P., counsel for Regency, addressed to the Purchasers and dated the
Closing Date in form satisfactory to Baker Botts L.L.P., counsel for the
Purchasers, stating that:
     (i) Regency: (i) is a limited partnership duly organized, legally existing
and in good standing under the laws of the State of Delaware and (ii) is
qualified to do business in all jurisdictions in which the nature of the
business conducted by it makes such qualifications necessary, except where
failure so to qualify would not reasonably be expected to have a Regency
Material Adverse Effect.
     (ii) As of the open of business on the date hereof, and prior to the sale
and issuance of the Purchased Class C Units as contemplated by the Purchase
Agreement, the issued and outstanding limited partner interests of Regency
consist of 19,610,396 Common Units, 19,103,896 Subordinated Units, and 5,173,189
Class B Units. All of the outstanding Common Units, Subordinated Units and
Class B Units have been duly authorized and validly issued in accordance with
the Partnership Agreement and are fully paid (to the extent required under the
Partnership Agreement) and nonassessable (except as such nonassessability may be
affected by Sections 17-303 and 17-607 of the Delaware Revised Uniform Limited
Partnership Act (“DRULPA”)).
     (iii) All of the issued and outstanding equity interests of each of
Regency’s Subsidiaries are owned, directly or indirectly, by Regency free and
clear of any Liens (A) in respect of which a financing statement under the
Uniform Commercial Code naming Regency or any of its Subsidiaries as debtors in
on file in the office of the Secretary of State of Delaware or Texas,
(B) otherwise known to us without independent investigation, other than those
created under applicable Law and (C) except for such Liens as may be imposed
under Regency’s or its Subsidiaries’ credit facilities, and all such ownership
interests have been duly authorized, validly issued and are fully paid (to the
extent required in the organizational documents of Regency’s Subsidiaries, as
applicable) and non-assessable (except as nonassessability may be affected by
matters described in Section 18-607 of the Delaware Limited Liability Company
Act and Sections 17-303 and 17-607 of the DRULPA or the organizational documents
of Regency’s Subsidiaries, as applicable) and free of preemptive rights, and, to
our knowledge, except as disclosed in the Regency SEC Documents, neither Regency
nor any of its Subsidiaries owns any shares of capital stock or other securities
of, or interest in, any other Person, or is obligated to make any capital
contribution to or other investment in any other Person.
     (iv) The Purchased Class C Units and the limited partner interests
represented thereby, have been duly authorized by Regency pursuant to the
Exhibit B-1

 



--------------------------------------------------------------------------------



 



Partnership Agreement and, when issued and delivered to the Purchasers against
payment therefor in accordance with the terms of the Purchase Agreement, will be
validly issued, fully paid (to the extent required by the Partnership Agreement)
and nonassessable (except as such nonassessability may be affected by
Sections 17-303 and 17-607 of the DRULPA).
     (v) The Common Units issuable upon conversion of the Class C Units, and the
limited partner interests represented thereby, upon issuance in accordance with
the terms of the Class C Units as reflected in the Partnership Agreement (as
amended by the Class C Amendment) have been duly authorized by Regency pursuant
to the Partnership Agreement and, when issued, will be validly issued, fully
paid (to the extent required by the Limited Liability Company Agreement) and
nonassessable (except as such nonassessability may be affected by
Sections 17-303 and 17-607 of the DRULPA).
     (vi) None of the offering, issuance and sale by Regency of the Purchased
Class C Units or the execution, delivery and performance of the Basic Documents
by Regency (A) constitutes or will constitute a violation of Regency’s
Certificate of Limited Partnership or Partnership Agreement or any
organizational documents of any of Regency’s Subsidiaries, (B) without
duplication of clause (A), constitutes or will constitute a breach or violation
of, or a default under (or an event which, with notice or lapse of time or both,
would constitute such an event), any agreement filed as an exhibit to the SEC
Documents, or (C) results or will result in any violation of the Delaware
Limited Uniform Limited Partnership Act, as amended, the Delaware Revised
Limited Liability Company Act, as amended, or U.S. federal law, which in the
case of clauses (B) or (C) of this paragraph (vi) would be reasonably expected
to have an Regency Material Adverse Effect; provided, however, that no opinion
is expressed pursuant to this paragraph (vi) with respect to federal or state
securities or anti-fraud statutes, rules or regulations.
     (vii) Each of the Basic Documents to which Regency is a party has been duly
authorized and validly executed and delivered on behalf of Regency, and is
enforceable against Regency in accordance with their respective terms, except as
the enforceability thereof may be limited by (A) applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar laws from
time to time in effect affecting creditors’ rights and remedies generally and by
general principles of equity (regardless of whether such principles are
considered in a proceeding in equity or at law) and (B) public policy,
applicable law relating to fiduciary duties and indemnification and an implied
covenant of good faith and fair dealing.
     (viii) Except for the approvals required by the Commission in connection
with Regency’s obligations under the Registration Rights Agreement and the
Registration Statement, no authorization, consent, approval, waiver, license,
qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Authority or any other

Exhibit B-1



--------------------------------------------------------------------------------



 



Person is required in connection with the execution, delivery or performance by
Regency of any of the Basic Documents to which it is a party, except those that
have been obtained or may be required under the state securities or “Blue Sky”
laws, as to which we do not express any opinion.
     (ix) Regency is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
     (x) Assuming the accuracy of the representations and warranties of each
Purchaser contained in the Purchase Agreement, the issuance and sale of the
Purchased Class C Units pursuant to the Purchase Agreement is exempt from
registration requirements of the Securities Act of 1933, as amended.
     (xi) Regency is treated as a partnership for federal income tax purposes.

Exhibit B-1



--------------------------------------------------------------------------------



 



Exhibit B-2
     Regency shall furnish to the Purchasers at the Closing an opinion of
William E. Joor III, Chief Legal and Administrative Officer of Regency GP LLC,
the general partner of Regency GP LP, the general partner of Regency, addressed
to the Purchasers and dated the Closing Date in form satisfactory to Baker Botts
L.L.P., counsel for the Purchasers, stating that:
     (i) Regency has all limited partnership power and all governmental
licenses, authorizations, consents and approvals, necessary to own its assets
and carry on its business as its business is now being conducted as described in
Regency’s Annual Report on form 10-K for the year ended December 31, 2005,
except to the extent that the failure to obtain such licenses, authorizations,
consents and approvals would not reasonably be expected to have a Regency
Material Adverse Effect;
     (ii) To the knowledge of the undersigned and except as described in the SEC
Documents filed prior to the date hereof, for options and restricted common
units granted pursuant to Regency’s Long-Term Incentive Plan and as contemplated
by this Agreement, there are no authorized or outstanding (i) options, warrants,
preemptive rights (other than as provided in Section 5.8 of the Partnership
Agreement), subscriptions, calls, or other rights, convertible securities,
agreements, claims or commitments of any character obligating Regency or any of
its Subsidiaries to issue, transfer or sell any limited partner interests or
other equity interest in, Regency or any of its Subsidiaries or securities
convertible into or exchangeable for such limited partner interests or equity
interests, (ii) obligations of Regency or any of its Subsidiaries to repurchase,
redeem or otherwise acquire any limited partner interests or equity interests of
Regency or any of its Subsidiaries or any such securities or agreements listed
in clause (i) of this sentence or (iii) voting trusts or similar agreements to
which Regency or any of its Subsidiaries is a party with respect to the voting
of the equity interests of Regency or any of its Subsidiaries.
     (iii) None of the offering, issuance and sale by Regency of the Purchased
Class C Units or the execution, delivery and performance of the Basic Documents
by Regency will result in a breach or violation (or, to the knowledge of the
undersigned, with notice or lapse of time or both, would constitute such a
breach or violation) or imposition of any lien, charge or encumbrance upon any
property or assets of the Regency or its Subsidiaries pursuant to: (i) any
agreement, lease or other instrument known to such counsel (excluding any
agreement filed as an exhibit to the SEC Documents) or (ii) to the knowledge of
such counsel, any order, judgment, decree or injunction of any federal, Texas or
Delaware court or government agency or body directed to any of the Regency or
its Subsidiaries or any of their properties in a proceeding to which any of them
or their property is a party, which breaches, violations, defaults or liens
would reasonably be expected to have a Regency Material Adverse Effect;
provided, however, that no opinion is expressed pursuant to this paragraph
(i) with respect to federal or state securities laws or other anti-fraud laws.
Exhibit B-2

 



--------------------------------------------------------------------------------



 



Exhibit C
REGISTRATION RIGHTS AGREEMENT
Dated as of September 21, 2006
BY AND AMONG
REGENCY ENERGY PARTNERS LP
AND
KAYNE ANDERSON MLP INVESTMENT COMPANY
LEHMAN BROTHERS MLP PARTNERS, L.P.
GPS INCOME FUND LP
GPS HIGH YIELD EQUITIES FUND LP
GPS INCOME FUND (CAYMAN) LTD
AND
RCH ENERGY MLP FUND, LP

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page  
 
           
ARTICLE I.
  DEFINITIONS     1  
Section 1.01
  Definitions     1  
Section 1.02
  Registrable Securities     2  
 
           
ARTICLE II
  REGISTRATION RIGHTS     2  
Section 2.01
  Shelf Registration     3  
Section 2.02
  Piggyback Rights     4  
Section 2.03
  Underwritten Offering     6  
Section 2.04
  Sale Procedures     6  
Section 2.05
  Cooperation by Holders     9  
Section 2.06
  Restrictions on Public Sale by Holders of Registrable Securities     9  
Section 2.07
  Expenses     9  
Section 2.08
  Indemnification     10  
Section 2.09
  Rule 144 Reporting     12  
Section 2.10
  Transfer or Assignment of Registration Rights     12  
Section 2.11
  Limitation on Subsequent Registration Rights     13  
Section 2.12
  Lock-Up     13  
 
           
ARTICLE III
  MISCELLANEOUS     13  
Section 3.01
  Communications     13  
Section 3.02
  Successor and Assigns     13  
Section 3.03
  Assignment of Rights     13  
Section 3.04
  Aggregation of Purchased Class C Units     13  
Section 3.05
  Recapitalization, Exchanges, etc. Affecting the Common Units     13  
Section 3.06
  Specific Performance     14  
Section 3.07
  Counterparts     14  
Section 3.08
  Headings     14  
Section 3.09
  Governing Law     14  
Section 3.10
  Severability of Provisions     14  
Section 3.11
  Entire Agreement     14  
Section 3.12
  Amendment     14  
Section 3.13
  No Presumption     14  

Exhibit C 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
               THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and
entered into as of September 21, 2006, by and among Regency Energy Partners LP,
a Delaware limited partnership (“Regency”), and Kayne Anderson MLP Investment
Company (“Kayne”), Lehman Brothers MLP Partners, L.P. (“Lehman”), RCH Energy MLP
Fund, LP (“RCH”) and GPS Income Fund LP, GPS High Yield Equities Fund LP, and
GPS Income Fund (Cayman) Ltd (“GPS”) (each of Kayne, Lehman, RCH and GPS a
“Purchaser” and collectively, the “Purchasers”).
     WHEREAS, this Agreement is made in connection with the Closing of the
issuance and sale of the Purchased Class C Units pursuant to the Class C Unit
Purchase Agreement, dated as of September 21, 2006, by and among Regency and the
Purchasers (the “Purchase Agreement”);
     WHEREAS, Regency has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the Purchasers pursuant to the
Purchase Agreement; and
     WHEREAS, it is a condition to the obligations of each Purchaser and Regency
under the Purchase Agreement that this Agreement be executed and delivered.
     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each party hereto, the parties
hereby agree as follows:
ARTICLE I .
DEFINITIONS
     Section 1.01 Definitions.
     Capitalized terms used herein without definition shall have the meanings
ascribed to them in the Purchase Agreement. The terms set forth below are used
herein as so defined:
     “Effectiveness Period” has the meaning specified therefor in Section 2.01
of this Agreement.
     “Holder” means the record holder of any Registrable Securities.
     “Included Registrable Securities” has the meaning specified therefor in
Section 2.02(a) of this Agreement.
     “Liquidated Damages” has the meaning specified therefor in Section 2.01(a)
of this Agreement.
     “Losses” has the meaning specified therefor in Section 2.08(a) of this
Agreement.
     “Managing Underwriter” means, with respect to any Underwritten Offering,
the book-running lead manager of such Underwritten Offering.

Exhibit C-1



--------------------------------------------------------------------------------



 



     “Other Holder” has the meaning specified in Section 2.02(b).
     “Piggyback Registration” has the meaning specified therefor in
Section 2.02(a) of this Agreement.
     “Purchase Agreement” has the meaning specified therefor in the Recitals of
this Agreement.
     “Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.
     “Registrable Securities” means: (i) the Common Units into which the Class C
Units are convertible and (ii) any Common Units issued as Liquidated Damages
pursuant to Section 2.01(a)(ii) of this Agreement.
     “Registration Expenses” has the meaning specified therefor in
Section 2.07(a) of this Agreement.
     “Selling Expenses” has the meaning specified therefor in Section 2.07(a) of
this Agreement.
     “Selling Holder” means a Holder who is offering Registrable Securities for
sale pursuant to a registration statement.
     “Shelf Registration Statement” means a registration statement under the
Securities Act to permit the resale of the Registrable Securities from time to
time, as permitted by Rule 415 of the Securities Act (or any similar provision
then in force under the Securities Act) or otherwise.
     “Termination Date” has the meaning specified therefor in Section 3.13 of
this Agreement.
     “Underwritten Offering” means an offering (including an offering pursuant
to a Shelf Registration Statement) in which Common Units are sold to an
underwriter on a firm commitment basis for reoffering to the public or an
offering that is a “bought deal” with one or more investment banks.
     Section 1.02 Registrable Securities. Any Registrable Security will cease to
be a Registrable Security when (a) a registration statement covering such
Registrable Security has been declared effective by the Commission and such
Registrable Security has been sold or disposed of pursuant to such registration
statement; (b) such Registrable Security has been disposed of pursuant to any
section of Rule 144 (or any similar provision then in force under the Securities
Act); (c) such Registrable Security is held by Regency or one of its
subsidiaries; or (d) such Registrable Security has been sold in a private
transaction in which the transferor’s rights under this Agreement are not
assigned to the transferee of such securities.

Exhibit C-2



--------------------------------------------------------------------------------



 



ARTICLE II .
REGISTRATION RIGHTS
     Section 2.01 (a) Shelf Registration.
               (i) Deadline to go Effective. As soon as practicable following
the Closing, but in any event by March 31, 2007, Regency shall prepare and file
a Shelf Registration Statement under the Act with respect to all of the
Registrable Securities. Regency shall use its commercially reasonable efforts to
cause the Shelf Registration Statement to become effective no later than
165 days after March 31, 2007. A Shelf Registration Statement filed pursuant to
this Section 2.01 shall be on an appropriate registration form under the
Securities Act selected by Regency; provided, however, that, if a prospectus
supplement will be used in connection with the marketing of an Underwritten
Offering from the Shelf Registration Statement and the Managing Underwriter at
any time shall notify Regency in writing that, in the sole judgment of such
Managing Underwriter, inclusion of detailed information to be used in such
prospectus supplement is of material importance to the success of the
Underwritten Offering of such Registrable Securities, Regency shall use its
commercially reasonable efforts to include such information in the prospectus.
Regency will use its commercially reasonable efforts to cause the Shelf
Registration Statement filed pursuant to this Section 2.01 to be continuously
effective under the Securities Act until the earlier of (i) the date as of which
all such Registrable Securities have been sold by the Purchaser or (ii) the
second anniversary of the date on which the Shelf Registration Statement is
declared effective by the Commission (the “Effectiveness Period”). The Shelf
Registration Statement when declared effective (including the documents
incorporated therein by reference) shall comply as to form with all applicable
requirements of the Securities Act and the Exchange Act and shall not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading.
               (ii) Failure To Go Effective. If the Shelf Registration Statement
required by Section 2.01 is not declared effective within 165 days after
March 31, 2007, then each Purchaser shall be entitled to a payment (with respect
to each of such Purchaser’s Purchased Class C Units), as liquidated damages and
not as a penalty, of 0.25% of the Purchase Price per 30-day period for the first
60 days following the 165th day, increasing by an additional 0.25% of the
Purchase Price per 30-day period for each subsequent 60 days, up to a maximum of
1.00% of the Purchase Price per 30-day period (the “Liquidated Damages”), which
shall accrue on a daily basis and be payable within 10 Business Days following
the end of such 30-day period. In any event, the aggregate amount of Liquidated
Damages paid to the Purchasers pursuant to this Section 2.01(a)(ii) shall not to
exceed 10% of the Purchase Price. The Liquidated Damages shall be paid to each
Purchaser in cash; provided, however, if Regency certifies that it is unable to
pay the Liquidated Damages in cash because such payment would result in a breach
under any of Regency’s or Regency’s Subsidiaries’ credit facilities filed as
exhibits to Regency’s SEC Documents, then Regency may pay the Liquidated Damages
in kind in the form of the issuance of additional Common Units (which shall, for
this purpose, be valued at the closing price of Common Units on The Nasdaq
Global Market or such other national securities exchange on which such Common
Units are then listed on the trading day immediately prior to the issuance
thereof). Upon any issuance of Common Units as Liquidated Damages, Regency shall
promptly prepare and file an amendment to the Shelf Registration Statement prior

Exhibit C-3



--------------------------------------------------------------------------------



 



to its effectiveness adding such Common Units to such Shelf Registration
Statement as additional Registrable Securities.
               (iii) Waiver of Liquidated Damages. If Regency is unable to cause
a Shelf Registration Statement to go effective within 165 days after March 31,
2007, as a result of an acquisition, merger, reorganization, disposition or
other similar transaction, then Regency may request a waiver of the Liquidated
Damages, which may be granted or withheld by the consent of the holders of a
majority of the Purchased Class C Units, in their sole discretion. Purchaser’s
rights (and any transferee’s rights pursuant to Section 2.10) under this
Section 2.01 shall terminate when such Registrable Securities become eligible
for resale under Rule 144(k) (or any similar provision then in force under the
Securities Act); provided, however, that such termination will not affect
Purchaser’s right to receive Liquidated Damages that have accumulated prior to
such time.
          (b) Delay Rights. Notwithstanding anything to the contrary contained
herein, Regency may, upon written notice to any Selling Holder whose Registrable
Securities are included in the Shelf Registration Statement, suspend such
Selling Holder’s use of any prospectus that is a part of the Shelf Registration
Statement (in which event the Selling Holder shall discontinue sales of the
Registrable Securities pursuant to the Shelf Registration Statement) if
(i) Regency is pursuing an acquisition, merger, reorganization, disposition or
other similar transaction and Regency determines in good faith that Regency’s
ability to pursue or consummate such a transaction would be materially adversely
affected by any required disclosure of such transaction in the Shelf
Registration Statement or (ii) Regency has experienced some other material
non-public event the disclosure of which at such time, in the good faith
judgment of Regency, would materially adversely affect Regency; provided,
however, in no event shall the Purchasers be suspended for a period exceeding an
aggregate of ninety (90) days (exclusive of days covered by any lock-up
agreement executed by a Purchaser in connection with any Underwritten Offering
by Regency or a Purchaser) in any 365-day period. Upon disclosure of such
information or the termination of the condition described above, Regency shall
provide prompt notice to the Selling Holders whose Registrable Securities are
included in the Shelf Registration Statement, and shall promptly terminate any
suspension of sales it has put into effect and shall take such other actions to
permit registered sales of Registrable Securities as contemplated in this
Agreement.
     Section 2.02 Piggyback Rights.
          (a) Participation. If at any time Regency proposes to file (i) a
prospectus supplement to an effective shelf registration statement, other than
the Shelf Registration Statement contemplated by Section 2.01, or (ii) a
registration statement, other than a shelf registration statement, in either
case, for the sale of Common Units in an Underwritten Offering for its own
account and/or another Person, then as soon as practicable but not less than
three (3) Business Days prior to the filing of (x) any preliminary prospectus
supplement relating to such Underwritten Offering pursuant to Rule 424(b),
(y) the prospectus supplement relating to such Underwritten Offering pursuant to
Rule 424(b) (if no preliminary prospectus supplement is used) or (z) such
registration statement, as the case may be, then, Regency shall give notice of
such proposed Underwritten Offering to the Holders and such notice shall offer
the Holders the opportunity to include in such Underwritten Offering such number
of Registrable Securities (the

Exhibit C-4



--------------------------------------------------------------------------------



 



“Included Registrable Securities”) as each such Holder may request in writing;
provided, however, that, if Regency has been advised by the Managing Underwriter
that the inclusion of Registrable Securities for sale for the benefit of the
Holders will have an adverse effect on the price, timing or distribution of the
Common Units, then the amount of Registrable Securities to be offered for the
accounts of Holders shall be determined based on the provisions of Section
2.02(b). The notice required to be provided in this Section 2.02(a) to Holders
shall be provided on a Business Day pursuant to Section 3.01 hereof and receipt
of such notice shall be promptly confirmed by Holder. Holder shall then have
(x) in the case of Regency filing a prospectus supplement, one Business Day and
(y) in the case of Regency filing a registration statement, other than a shelf
registration statement, five Business Days; after such Holder confirms receipt
of the notice to request inclusion of Registrable Securities in the Underwritten
Offering. If no request for inclusion from a Holder is received within the
specified time, such Holder shall have no further right to participate in such
Underwritten Offering. If, at any time after giving written notice of its
intention to undertake an Underwritten Offering and prior to the closing of such
Underwritten Offering, Regency shall determine for any reason not to undertake
or to delay such Underwritten Offering, Regency may, at its election, give
written notice of such determination to the Selling Holders and, (x) in the case
of a determination not to undertake such Underwritten Offering, shall be
relieved of its obligation to sell any Included Registrable Securities in
connection with such terminated Underwritten Offering, and (y) in the case of a
determination to delay such Underwritten Offering, shall be permitted to delay
offering any Included Registrable Securities for the same period as the delay in
the Underwritten Offering. Any Selling Holder shall have the right to withdraw
such Selling Holder’s request for inclusion of such Selling Holder’s Registrable
Securities in such offering by giving written notice to Regency of such
withdrawal up to and including the time of pricing of such offering. Each
Holder’s rights under this Section 2.02(a) shall terminate when such Holder
holds less than $15 million (based on the Purchase Price of Registrable
Securities) of Purchased Class C Units.
          (b) Priority of Piggyback Rights. In connection with an Underwritten
Offering under Section 2.02(a), if the Managing Underwriter or Underwriters of
any proposed Underwritten Offering of Common Units included in an Underwritten
Offering involving Included Registrable Securities advises Regency that the
total amount of Common Units that the Selling Holders and any other Persons
intend to include in such offering exceeds the number that can be sold in such
offering without being likely to have an adverse effect on the price, timing or
distribution of the Common Units offered or the market for the Common Units,
then the Common Units to be included in such Underwritten Offering shall include
the number of Registrable Securities that such Managing Underwriter or
Underwriters advises Regency can be sold without having any such adverse effect,
with such number to be allocated (i) first, to Regency; (ii) second, to
Regency’s pre-IPO investors as provided in Article 7.12 of the Partnership’s
Amended and Restated Agreement of Limited Partnership dated February 3, 2006, as
amended by Amendment No. 1 dated August 15, 2006 and Amendment No. 2 dated
September 21, 2006 (the “Partnership Agreement”); (iii) third, to certain
members of the previous management of TexStar as provided in the Registration
Rights Agreement dated August 15, 2006 and (iv) fourth, pro rata among the
Selling Holders who have requested participation in such Underwritten Offering
based, for each Selling Holder, on the fraction derived by dividing (x) the
number of Common Units proposed to be sold by such Selling Holder in such
Underwritten Offering by (y) the aggregate number of Common Units proposed to be
sold by all Selling Holders in such Underwritten Offering. As of the date of
execution of this Agreement,

Exhibit C-5



--------------------------------------------------------------------------------



 



there are no Persons with rights of registration under the Securities Act
relating to Common Units, Subordinated Units or Class B Units of the Partnership
other than as described in this Section 2.02(b).
     Section 2.03 Underwritten Offering Initiated by Holders.
          (a) Request for Underwritten Offering. If one or more Selling Holders
elect to dispose of Registrable Securities under the Shelf Registration
Statement pursuant to an Underwritten Offering and reasonably anticipate
aggregate gross proceeds of greater than $15 million from such Underwritten
Offering, Regency shall, at the request of such Selling Holders, enter into an
underwriting agreement in customary form with the Managing Underwriter or
Underwriters, which shall include, among other provisions, indemnities to the
effect and to the extent provided in Section 2.08, and shall take all such other
reasonable actions as are requested by the Managing Underwriter to expedite or
facilitate the disposition of the Registrable Securities, including causing
appropriate officers of Regency or its Affiliates to participate in a “road
show” or similar marketing effort if the Managing Underwriter indicates that
such participation would expedite or facilitate the disposition of the
Registrable Securities.
          (b) Priority of Underwritten Offering Initiated by Holders. In
connection with an Underwritten Offering under Section 2.03(a), if the Managing
Underwriter or Underwriters of any proposed Underwritten Offering of Common
Units included in an Underwritten Offering involving Included Registrable
Securities advises Regency that the total amount of Common Units that the
Selling Holders and any other Persons intend to include in such offering exceeds
the number that can be sold in such offering without being likely to have an
adverse effect on the price, timing or distribution of the Common Units offered
or the market for the Common Units, then the Common Units to be included in such
Underwritten Offering shall include the number of Registrable Securities that
such Managing Underwriter or Underwriters advises Regency can be sold without
having any such adverse effect, with such number to be allocated (i) first, to
Regency; (ii) second, to the Selling Holders requesting the Underwritten
Offering under Section 2.03(a); (iii) third, to the other Selling Holders;
(iv) fourth, to Regency’s pre-IPO investors as provided in Article 7.12 of the
Partnership Agreement; (v) fifth, to certain members of the previous management
of TexStar as provided in the Registration Rights Agreement dated August 15,
2006 and (vi) sixth, pro rata among any other holder hereafter granted
registration rights by Regency who have requested participation in such
Underwritten Offering based, for each such holder, on the fraction derived by
dividing (x) the number of Common Units proposed to be sold by such holder in
such Underwritten Offering by (y) the aggregate number of Common Units proposed
to be sold by all holders in such Underwritten Offering.
          (c) General Procedures. In connection with any Underwritten Offering
under this Agreement, Regency shall be entitled to select the Managing
Underwriter or Underwriters. In connection with an Underwritten Offering under
Section 2.01 or Section 2.03 hereof, each Selling Holder and Regency agree to
enter into an underwriting agreement that contains such representations,
covenants, indemnities and other rights and obligations as are customary in
underwriting agreements for firm commitment offerings of securities. No Selling
Holder may participate in such Underwritten Offering unless such Selling Holder
agrees to sell its Registrable Securities on the basis provided in such
underwriting agreement and completes and executes all questionnaires, powers of
attorney, indemnities and other documents reasonably

Exhibit C-6



--------------------------------------------------------------------------------



 



required under the terms of such underwriting agreement. Each Selling Holder
may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, Regency to and for the
benefit of such underwriters also be made to and for such Selling Holder’s
benefit and that any or all of the conditions precedent to the obligations of
such underwriters under such underwriting agreement also be conditions precedent
to its obligations. No Selling Holder shall be required to make any
representations or warranties to or agreements with Regency or the underwriters
other than representations, warranties or agreements regarding such Selling
Holder and its ownership of the securities being registered on its behalf, its
intended method of distribution and any other representation required by law. If
any Selling Holder disapproves of the terms of an underwriting, such Selling
Holder may elect to withdraw therefrom by notice to Regency and the Managing
Underwriter; provided, however, that such withdrawal must be made prior to the
time in the penultimate sentence of Section 2.02(a) hereof to be effective. No
such withdrawal or abandonment shall affect Regency’s obligation to pay
Registration Expenses.
     Section 2.04 Sale Procedures. In connection with its obligations contained
in Section 2.01 and Section 2.03, Regency will, as expeditiously as possible:
          (a) prepare and file with the Commission such amendments and
supplements to the Shelf Registration Statement and the prospectus used in
connection therewith as may be necessary to keep the Shelf Registration
Statement effective for the Effectiveness Period and as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by the Shelf Registration Statement;
          (b) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Shelf Registration Statement or any other
registration statement contemplated by this Agreement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and
regulations of the Commission), and provide each such Selling Holder the
opportunity to object to any information pertaining to such Selling Holder and
its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing the Shelf Registration Statement or such other registration
statement or supplement or amendment thereto and (ii) such number of copies of
the Shelf Registration Statement or such other registration statement and the
prospectus included therein and any supplements and amendments thereto as such
Persons may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities covered by such Shelf Registration
Statement or other registration statement;
          (c) if applicable, use its commercially reasonable efforts to register
or qualify the Registrable Securities covered by the Shelf Registration
Statement or any other registration statement contemplated by this Agreement
under the securities or blue sky laws of such jurisdictions as the Selling
Holders or, in the case of an Underwritten Offering, the Managing Underwriter,
shall reasonably request, provided, however, that Regency shall not be required
to qualify generally to transact business in any jurisdiction where it is not
then required to so qualify or to take any action which would subject it to
general service of process in any such jurisdiction where it is not then so
subject;

Exhibit C-7



--------------------------------------------------------------------------------



 



          (d) promptly notify each Selling Holder and each underwriter of
Registrable Securities, at any time when a prospectus relating thereto is
required to be delivered by any of them under the Securities Act, of (i) the
filing of the Shelf Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus or prospectus supplement to be
used in connection therewith, or any amendment or supplement thereto, and, with
respect to such Shelf Registration Statement or such other registration
statement or any post-effective amendment thereto, when the same has become
effective; and (ii) any written comments from the Commission with respect to any
filing referred to in clause (i) and any written request by the Commission for
amendments or supplements to the Shelf Registration Statement or such other
registration statement or any prospectus or prospectus supplement thereto;
          (e) immediately notify each Selling Holder and each underwriter of
Registrable Securities, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of (i) the happening of any
event as a result of which the prospectus or prospectus supplement contained in
the Shelf Registration Statement or any other registration statement
contemplated by this Agreement, as then in effect, includes an untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in the light
of the circumstances then existing; (ii) the issuance or threat of issuance by
the Commission of any stop order suspending the effectiveness of the Shelf
Registration Statement or such other registration statement, or the initiation
of any proceedings for that purpose; or (iii) the receipt by Regency of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction. Following the provision of such notice, Regency agrees to
amend or supplement the prospectus or prospectus supplement as promptly as
practicable or to take other appropriate action so that the prospectus or
prospectus supplement does not include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading in the light of the circumstances then
existing and to take such other action as is necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;
          (f) Upon request and subject to appropriate confidentiality
obligations, furnish to each Selling Holder copies of any and all transmittal
letters or other correspondence with the Commission or any other governmental
agency or self-regulatory body or other body having jurisdiction (including any
domestic or foreign securities exchange) relating to such offering of
Registrable Securities;
          (g) in the case of an Underwritten Offering, furnish upon request,
(i) an opinion of counsel for Regency, dated the date of the closing under the
underwriting agreement, and (ii) a “cold comfort” letter, dated the effective
date of the applicable registration statement or the date of any amendment or
supplement thereto and a letter of like kind dated the date of the closing under
the underwriting agreement, in each case, signed by the independent public
accountants who have certified Regency’s financial statements included or
incorporated by reference into the applicable registration statement, and each
of the opinion and the “cold comfort” letter shall be in customary form and
covering substantially the same matters with respect to such registration
statement (and the prospectus and any prospectus supplement included therein) as
are customarily covered in opinions of issuer’s counsel and in accountants’

Exhibit C-8



--------------------------------------------------------------------------------



 



letters delivered to the underwriters in Underwritten Offerings of securities
and such other matters as such underwriters may reasonably request;
          (h) otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission, and make available to
its security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;
          (i) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Regency personnel
as is reasonable and customary to enable such parties to establish a due
diligence defense under the Securities Act; provided, however, that Regency need
not disclose any information to any such representative unless and until such
representative has entered into a confidentiality agreement with Regency
satisfactory to Regency;
          (j) cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by Regency are then listed;
          (k) use its commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
Regency to enable the Selling Holders to consummate the disposition of such
Registrable Securities;
          (l) provide a transfer agent and registrar for all Registrable
Securities covered by such registration statement not later than the effective
date of such registration statement; and
          (m) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities.
     Each Selling Holder, upon receipt of notice from Regency of the happening
of any event of the kind described in subsection (e) of this Section 2.04, shall
forthwith discontinue disposition of the Registrable Securities until such
Selling Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (e) of this Section 2.04 or until it is advised in
writing by Regency that the use of the prospectus may be resumed, and has
received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by Regency, such Selling Holder
will deliver, or will request the managing underwriter or underwriters, if any,
to deliver, to Regency (at Regency’s expense) all copies in their possession or
control, other than permanent file copies then in such Selling Holder’s
possession, of the prospectus covering such Registrable Securities current at
the time of receipt of such notice.
     Section 2.05 Cooperation by Holders. Regency shall have no obligation to
include in the Shelf Registration Statement or in a Underwritten Offering
pursuant to Section 2.02 units of a Selling Holder that has failed to furnish
timely such information that, in the opinion of counsel to Regency, is
reasonably required in order for the registration statement or prospectus
supplement, as applicable, to comply with the Securities Act.

Exhibit C-9



--------------------------------------------------------------------------------



 



     Section 2.06 Restrictions on Public Sale by Holders of Registrable
Securities. Each Holder of Registrable Securities that are included in the Shelf
Registration Statement agrees not to effect any public sale or distribution of
the Registrable Securities during the 30 calendar day period following
completion of a public offering of equity securities by Regency, provided,
however, that the duration of the foregoing restrictions shall be no longer than
the duration of the shortest restriction imposed by the underwriters on the
officers or directors or any other unitholder of Regency on whom a restriction
is imposed in connection with such public offering and provided further that
such Selling Holder owns more than $15 million (based on the Purchase Price of
Registrable Securities ).
     Section 2.07 Expenses.
          (a) Certain Definitions. “Registration Expenses” means all expenses
incident to Regency’s performance under or compliance with this Agreement to
effect the registration of Registrable Securities the Shelf Registration
Statement pursuant to Section 2.01, an Underwritten Offering pursuant to
Section 2.02 or Section 2.03, and the disposition of such securities, including,
without limitation, all registration, filing, securities exchange listing and
The Nasdaq Global Market fees, all registration, filing, qualification and other
fees and expenses of complying with securities or blue sky laws, fees of the
National Association of Securities Dealers, Inc., transfer taxes and fees of
transfer agents and registrars, all word processing, duplicating and printing
expenses, the fees and disbursements of counsel and independent public
accountants for Regency, including the expenses of any special audits or “cold
comfort” letters required by or incident to such performance and compliance.
          (b) Expenses. Regency will pay all reasonable Registration Expenses as
determined in good faith, whether or not any sale is made pursuant to the
related registration statement. Except as otherwise provided in Section 2.08
hereof, Regency shall not be responsible for legal fees incurred by Holders in
connection with the exercise of such Holders’ rights hereunder or for any
“Selling Expenses,” which means all underwriting fees, discounts and selling
commissions allocable to the sale of the Registrable Securities. Each Selling
Holder shall pay all Selling Expenses in connection with any sale of its
Registrable Securities hereunder.
     Section 2.08 Indemnification.
          (a) By Regency. In the event of an offering of any Registrable
Securities under the Securities Act pursuant to this Agreement, Regency will
indemnify and hold harmless each Selling Holder thereunder, its directors and
officers, and each underwriter, pursuant to the applicable underwriting
agreement with such underwriter, of Registrable Securities thereunder and each
Person, if any, who controls such Selling Holder or underwriter within the
meaning of the Securities Act and the Exchange Act, against any losses, claims,
damages, expenses or liabilities (including reasonable attorneys’ fees and
expenses) (collectively, “Losses”), joint or several, to which such Selling
Holder or underwriter or controlling Person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in the Shelf Registration Statement or any other
registration statement contemplated by this Agreement, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement

Exhibit C-10



--------------------------------------------------------------------------------



 




thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a prospectus, in light of the
circumstances under which they were made) not misleading, and will reimburse
each such Selling Holder, its directors and officers, each such underwriter and
each such controlling Person for any legal or other expenses reasonably incurred
by them in connection with investigating or defending any such Loss or actions
or proceedings; provided, however, that Regency will not be liable in any such
case if and to the extent that any such Loss arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by such Selling Holder, such
underwriter or such controlling Person in writing specifically for use in the
Shelf Registration Statement or such other registration statement, or prospectus
supplement, as applicable. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Selling Holder or
any such director, officer or controlling Person, and shall survive the transfer
of such securities by such Selling Holder.
          (b) By Each Selling Holder. Each Selling Holder agrees severally and
not jointly to indemnify and hold harmless Regency, its directors and officers,
and each Person, if any, who controls Regency within the meaning of the
Securities Act and the Exchange Act to the same extent as the foregoing
indemnity from Regency to the Selling Holders, but only with respect to
information regarding such Selling Holder furnished in writing by or on behalf
of such Selling Holder expressly for inclusion in the Shelf Registration
Statement or such registration statement, any preliminary prospectus or final
prospectus included therein or any amendment or supplement thereto; provided,
however, that the liability of each Selling Holder shall not be greater in
amount than the dollar amount of the proceeds (net of any Selling Expenses)
received by such Selling Holder from the sale of the Registrable Securities
giving rise to such indemnification.
          (c) Notice. Promptly after receipt by an indemnified party hereunder
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission so to notify
the indemnifying party shall not relieve it from any liability which it may have
to any indemnified party other than under this Section 2.08. The indemnifying
party shall be entitled to participate in and, to the extent it shall wish, to
assume and undertake the defense thereof with counsel reasonably satisfactory to
such indemnified party and, after notice from the indemnifying party to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 2.08 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided,
however, that, (i) if the indemnifying party has failed to assume the defense
and employ counsel or (ii) if the defendants in any such action include both the
indemnified party and the indemnifying party and counsel to the indemnified
party shall have concluded that there may be reasonable defenses available to
the indemnified party that are different from or additional to those available
to the indemnifying party, or if the interests of the indemnified party
reasonably may be deemed to conflict with the interests of the indemnifying
party, then the indemnified party shall have the right to select a separate
counsel and to assume such legal defense and otherwise to participate in the
defense of such action, with the reasonable expenses and fees of such separate
counsel and other reasonable

Exhibit C-11



--------------------------------------------------------------------------------



 




expenses related to such participation to be reimbursed by the indemnifying
party as incurred. Notwithstanding any other provision of this Agreement, no
indemnified party shall settle any action brought against it with respect to
which it is entitled to indemnification hereunder without the consent of the
indemnifying party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete and unconditional release from all
liability of, the indemnifying party.
          (d) Contribution. If the indemnification provided for in this
Section 2.08 is held by a court or government agency of competent jurisdiction
to be unavailable to any indemnified party or is insufficient to hold them
harmless in respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Loss in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of such indemnified party on the other in connection with the
statements or omissions which resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall
such Selling Holder be required to contribute an aggregate amount in excess of
the dollar amount of proceeds (net of Selling Expenses) received by such Selling
Holder from the sale of Registrable Securities giving rise to such
indemnification. The relative fault of the indemnifying party on the one hand
and the indemnified party on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact has been made
by, or relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to herein. The amount paid by
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss that is the subject of this paragraph. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.
          (e) Other Indemnification. The provisions of this Section 2.08 shall
be in addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.
     Section 2.09 Rule 144 Reporting.With a view to making available the
benefits of certain rules and regulations of the Commission that may permit the
sale of the Registrable Securities to the public without registration, Regency
agrees to use its commercially reasonable efforts to:
          (a) Make and keep public information regarding Regency available, as
those terms are understood and defined in Rule 144 of the Securities Act, at all
times from and after the date hereof;

Exhibit C-12



--------------------------------------------------------------------------------



 



          (b) File with the Commission in a timely manner all reports and other
documents required of Regency under the Securities Act and the Exchange Act at
all times from and after the date hereof; and
          (c) So long as a Holder owns any Registrable Securities, furnish,
unless otherwise not available by access electronically to the Commission’s
EDGAR filing system, to such Holder forthwith upon request a copy of the most
recent annual or quarterly report of Regency, and such other reports and
documents so filed as such Holder may reasonably request in availing itself of
any rule or regulation of the Commission allowing such Holder to sell any such
securities without registration.
     Section 2.10 Transfer or Assignment of Registration Rights. The rights to
cause Regency to register Registrable Securities granted to the Purchasers by
Regency under this Article II may be transferred or assigned by any Purchaser to
one or more transferee(s) or assignee(s) of such Registrable Securities,
provided, however, that (a) unless such transferee is an Affiliate of such
Purchaser, each such transferee or assignee holds Registrable Securities
representing at least $15 million (based on the Purchase Price of Registrable
Securities) of the Purchased Class C Units, (b) Regency is given written notice
prior to any said transfer or assignment, stating the name and address of each
such transferee and identifying the securities with respect to which such
registration rights are being transferred or assigned, and (c) each such
transferee assumes in writing responsibility for its portion of the obligations
of such Purchaser under this Agreement.
     Section 2.11 Limitation on Subsequent Registration Rights. From and after
the date hereof, Regency shall not, without the prior written consent of the
Holders of a majority of the outstanding Registrable Securities, enter into any
agreement with any current or future holder of any securities of Regency that
would allow such current or future holder to require Regency to include
securities in any registration statement filed by Regency on a basis that is
superior in any way to the piggyback rights granted to Purchaser hereunder.
ARTICLE III.
MISCELLANEOUS
     Section 3.01 Communications. All notices and other communications provided
for or permitted hereunder shall be made in writing by facsimile, courier
service or personal delivery:
          (a) if to Purchaser, to the address set forth under that Purchaser’s
signature block in accordance with the provisions of this Section 3.01,
          (b) if to a transferee of Purchaser, to such Holder at the address
provided pursuant to Section 2.10 above, and
          (c) if to Regency, at 1700 Pacific, Suite 1900, Dallas, Texas 75201,
notice of which is given in accordance with the provisions of this Section 3.01.
     All such notices and communications shall be deemed to have been received
at the time delivered by hand, if personally delivered; when receipt
acknowledged, if sent via facsimile or sent via Internet electronic mail; and
when actually received, if sent by any other means.

Exhibit C-13



--------------------------------------------------------------------------------



 



     Section 3.02 Successor and Assigns. This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties, including subsequent Holders of Registrable Securities to the extent
permitted herein.
     Section 3.03 Assignment of Rights. All or any portion of the rights and
obligations of any Purchaser under this Agreement may be transferred or assigned
by such Purchaser in accordance with Section 2.10 hereof.
     Section 3.04 Aggregation of Purchased Class C Units. All Purchased Class C
Units held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights under this Agreement.
     Section 3.05 Recapitalization, Exchanges, etc. Affecting the Common Units.
The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of Regency or any successor or assign of
Regency (whether by merger, consolidation, sale of assets or otherwise) which
may be issued in respect of, in exchange for or in substitution of, the
Registrable Securities, and shall be appropriately adjusted for combinations,
unit splits, recapitalizations and the like occurring after the date of this
Agreement.
     Section 3.06 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity which such Person may have.
     Section 3.07 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.
     Section 3.08 Headings. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.
     Section 3.09 Governing Law. The laws of the State of Texas shall govern
this Agreement without regard to principles of conflict of laws.
     Section 3.10 Severability of Provisions. Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.
     Section 3.11 Entire Agreement. This Agreement is intended by the parties as
a final expression of their agreement and intended to be a complete and
exclusive statement of the

Exhibit C-14



--------------------------------------------------------------------------------



 



agreement and understanding of the parties hereto in respect of the subject
matter contained herein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein with respect to
the rights granted by Regency set forth herein. This Agreement supersedes all
prior agreements and understandings between the parties with respect to such
subject matter.
     Section 3.12 Amendment. This Agreement may be amended only by means of a
written amendment signed by Regency and the Holders of a majority of the then
outstanding Registrable Securities; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the consent of such Holder.
     Section 3.13 Termination. This Agreement shall terminate and be of no
further force or effect immediate following the earliest to occur of: (i) the
date as of which all Registrable Securities have ceased to be Registrable
Securities in accordance with Section 1.02 or (ii) December 31, 2009 (such date,
the “Termination Date”).
     Section 3.14 No Presumption. If any claim is made by a party relating to
any conflict, omission, or ambiguity in this Agreement, no presumption or burden
of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel.

Exhibit C-15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            REGENCY ENERGY PARTNERS LP
By: Regency GP LP, its general partner
By: Regency GP LLC, its general partner
      By:   /s/ Stephen L. Arata       Name:   Stephen L. Arata        Title:  
Executive Vice President and Chief Financial Officer   

Signature Page to the
Class C Unit Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



         

            LEHMAN BROTHERS MLP PARTNERS, L.P.
By: Lehman Brothers MLP Associates, L.P., its general partner
By: LB I Group Inc., its general partner 

    By:   /s/ Michael J. Cannon       Name:   Michael J. Cannon        Title:  
Managing Director     

Signature Page to the
Class C Unit Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



            KAYNE ANDERSON MLP INVESTMENT COMPANY
      By:   /s/ James C. Baker       Name:   James C. Baker        Title:   Vice
President     

Signature Page to the
Class C Unit Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



            RCH ENERGY MLP FUND, LP
By: RCH Energy MLP Fund GP, LP, its general partner
By: RR Advisors, LLC, its general partner
      By:   /s/ Robert Raymond       Robert Raymond, its sole member           
 

Signature Page to the
Class C Unit Registration Rights Agreement





--------------------------------------------------------------------------------



 



            GPS INCOME FUND LP
By: GPS Partners LLC, its general partner
      By:   /s/ Brett Messing       Name:   Brett Messing        Title:  
Managing Member     

            GPS HIGH YIELD EQUITIES FUND LP
By: GPS Partners LLC, its general partner
      By:   /s/ Brett Messing       Name:   Brett Messing        Title:  
Managing Member        GPS INCOME FUND (CAYMAN) LTD
      By:   /s/ Brett Messing       Name:   Brett Messing        Title:  
Director   

Signature Page to the
Class C Unit Registration Rights Agreement

 